Citation Nr: 1213965	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-16 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include secondary to service-connected post traumatic stress disorder and herbicide exposure.  

2.  Entitlement to an increase in the 30 percent evaluation currently assigned for post traumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than February 12, 2007, for the assignment of a 10 percent evaluation for residuals of a shrapnel wound to the right shoulder, involving Muscle Group IV.  

4.  Entitlement to an effective date earlier than July 20, 2007, for the assignment of a 10 percent evaluation for scar residuals of a shrapnel wound to the right elbow.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the RO which assigned a 10 percent evaluation for residuals of shrapnel wound to the right shoulder, MG IV (previously rated as a noncompensable scar), effective from February 12, 2007, and a separate 10 percent rating for shrapnel wound scar of the right elbow, effective from July 20, 2007, and a January 2009 decision which denied an increased rating for PTSD.  The claim for hypertension arises from rating decisions in July and August 2007 which denied service connection secondary to PTSD and herbicide exposure, respectively.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by mild symptoms, including depressed mood and anxiety, but is not productive of occupational and social impairment with reduced reliability and productivity.  

2.  An original claim of service connection for residuals of multiple shell fragment wounds was received on November 4, 2005.  

3.  An unappealed June 2006 rating decision granted service connection for various residuals of shell fragment wounds, including scars of the right calf, right elbow, right shoulder, and scalp, together evaluated as noncompensable, effective November 4, 2005. 

4.  In a February 12, 2007 submission, the Veteran expressed disagreement with the finding that the only residual of a shell fragment wound to the right shoulder was a noncompensable scar.

5.  In a July 2007 rating decision, the RO assigned a separate 10 percent evaluation for scar residuals of shrapnel wound to the right elbow, effective from July 20, 2007.  The RO also granted service connection for residuals of a shrapnel wound to the right shoulder involving Muscle Group IV, evaluated as 10 percent disabling, effective February 12, 2007.

6.  Within the one year period prior to July 20, 2007, there is no medical evidence that the Veteran's right elbow scar had increased in severity to a degree commensurate with the criteria for a higher evaluation of 10 percent or more.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  An effective date of November 4, 2005, for the grant of service connection for residuals of shrapnel wound to the right shoulder, involving Muscle Group IV is warranted.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p),(q),(r), 3.151(a), 3.159, 3.400(b)(2) (2011).  

3.  An effective date earlier than July 20, 2007, for the assignment of a 10 percent evaluation for scar residuals of shrapnel wound to the right elbow is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), (r), 3.155, 3.157, 3.159, 3.400(o)(2) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2006 (right shoulder) and September 2008 (PTSD).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision for the increased rating claim, and there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination in November 2008.  The examiners personally interviewed and examined the Veteran, including eliciting his medical history, and provided the information necessary to evaluate his PTSD under the appropriate, applicable rating criteria.  The Veteran has asserted the examination was inadequate because the questioning was confusing.  The Board notes, however, that the Veteran's responses appear coherent and responsive to the questions asked, and that his symptoms reflect the same level of severity that his treatment records reflect.  Accordingly, the Board finds the examination adequate in this regard.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's PTSD is currently assigned a 30 percent evaluation, which contemplates symptoms that cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2011).  

A 50 percent evaluation is assigned where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.  

Historically, the evidence showed that the Veteran was granted service connection for PTSD and assigned a 30 percent evaluation by the RO in December 2006.  The Veteran and his representative were notified of this decision and did not appeal.  A claim for an increased rating was received from the Veteran in August 2008.  Thereafter, the RO obtained the Veteran's VA treatment records from 2006 to 2008, and he was afforded a VA psychiatric examination in November 2008.  

At the November 2008 VA examination, the Veteran endorsed a number of symptoms including recurrent and intrusive distressing recollections, distress at exposure to internal or external cues, avoidance behavior, diminished interest in activities, feelings of detachment or estrangement, difficulty falling asleep, irritability, hypervigilance, exaggerated startle response, and difficulty concentrating.  The Veteran reported that he experienced a mild severity of symptoms on a weekly to daily basis.  He was currently taking two medications and reported that he felt more relaxed, was sleeping better, and wasn't as depressed or irritable.  The Veteran described his family relationships as fairly well, and reported a little bit of a problem with one daughter and a sister, and said that his friendships with friends and acquaintances were pretty good.  He said that he doesn't do too much anymore and used to like hunting and fishing, but kind of lost interest in it.  He denied any substance abuse or problems with activities of daily living and there was no evidence of any impairment of thought processes or communication.  

On mental status examination, the Veteran was well-groomed and cooperative, but somewhat withdrawn.  His speech was normal though impoverished, and his mood appeared depressed with blunted affect.  The Veteran denied any suicidal or homicidal ideations, or any hallucinations or delusions, and his attention, memory and judgment were within normal limits.  On psychological testing, the examiner noted that the Veteran's score on the PTSD test slightly exceeded the cut off for the diagnosis, suggesting that his endorsement of symptoms was consistent with mild PTSD.  The diagnoses included PTSD and dysthymic disorder, and the Global Assessment of Functioning (GAF) score was 75.  The examiner indicated that it was unclear if the Veteran's dysthymic disorder was secondary or unrelated to his PTSD, and that the GAF for PTSD alone was 75, and for dysthymic disorder alone, was 65.  He indicated that the Veteran's PTSD symptoms were controlled by medication and opined that they were not severe enough to interfere with occupational or social functioning.  

The Veteran's complaints and the clinical findings on the VA outpatient notes from 2006 to August 2008 were not significantly different from the VA examination report.  The few clinical findings that were reported showed that the Veteran's thought processes were logical and coherent, his speech was normal, and his attitude and behavior was cooperative and calm.  The Veteran indicated that he worked full-time as a heavy equipment operator for a county government and indicated that he got along well with his co-workers.  An August 2008 GAF score was 65.  A September 2006 GAF score was 61.  

Initially, the Board notes that the Veteran's GAF scores were in the range from 61 and 70.  These scores contemplate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71 to 80 contemplates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by the reported GAF scores, the Board concludes that the overall disability picture reflected in the evidence more nearly approximates the requirements for an evaluation no higher than 30 percent.  

As indicated above, the clinical findings on the VA examination and VA outpatient notes during the pendency of this appeal, including the one year period prior to his claim for increase in August 2008, were not materially different and showed no more than mild psychiatric impairment due to PTSD and dysthymic disorder.  While the Veteran has reported a number of symptoms, including depression, irritability, and sleep disturbance, the clinical findings on all of the medical reports of record showed that he was alert, cooperative and well oriented on all occasions.  His memory was intact and his speech was coherent, logical, and goal directed.  

In this case, the clinical findings do not show the frequency, severity, or duration of psychiatric symptoms necessary for a rating of 50 percent or higher under the criteria cited above at anytime during the pendency of this appeal.  The Veteran has been married for over 25 years, has a good relationship with his wife and children, and is employed full-time.  He does not have any problems or reported any lost time at work because of his PTSD, and said that he has a good relationship with his co-workers.  He has never displayed any impairment of memory, abstract thinking, or difficulty understanding complex commands, and is able to engage in the normal activities of daily living without interruption.  That is not to say that the Veteran is not impaired by his PTSD.  Rather, the clinical notes showed that he has been able to manage his underlying psychiatric symptoms with medication and occasional counseling.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board does not dispute the fact that the Veteran has some impairment from his PTSD.  However, that he tends to keep to himself and has lost interest in fishing and hunting, does not entitle him to a higher evaluation simply by reason of social isolation.  In fact, VA regulations provide that a rating will not be assigned "solely on the basis of social impairment."  38 C.F.R. § 4.126(b).  

The evidence in this case clearly shows that the Veteran has been, at all times, well oriented; that his thought processes were well organized and goal directed, and that his speech was relevant and coherent.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for a rating in excess of 30 percent at anytime during the pendency of this appeal, including the one year period prior to receipt of his claim for increase in August 2008.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the Board finds that the manifestations of the Veteran's PTSD are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplate the impairment caused by the Veteran's PTSD, as they address occupational and social impairment due to a variety of PTSD symptoms that the Veteran has endorsed.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun, 22 Vet. App. 111 (2008); Floyd, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Effective date for right shoulder disability

The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

On November 4, 2005, the Veteran filed a claim for residuals of shrapnel wound injuries.  A May 2006 VA examination was conducted.  That examination was focused primarily on his right elbow and buttock injuries.  Other than noting a right shoulder scar, the examiner did not perform any clinical tests on the right shoulder, such as, range of motion studies nor was an x-ray taken of the shoulder joint to determine, at the very least, whether there were any retained metallic fragments.  In a June 2006 rating decision, the RO granted service connection for scars of the right calf, right elbow, right shoulder, and scalp due to shrapnel wounds, and assigned a combined zero percent evaluation, effective November 4, 2005.  In February 2007, the Veteran filed a submission indicating he wanted service connection for a right shoulder disability, as due to his shrapnel wounds.  The Board has interpreted this document as a notice of disagreement, as it expresses dissatisfaction with the RO's inherent determination that the only shrapnel wound residual to the right shoulder was a scar and the submission was filed within a year of the rating decision.  38 C.F.R. §§ 20.201, 20.302 (2011).

A subsequent July 20, 2007 VA examination was conducted, in which the examiner determined there was a muscle injury of the right shoulder.  In a July 2007 rating decision, the RO granted service connection for residuals of a shrapnel wound to the right shoulder involving Muscle Group IV, evaluated as 10 percent disabling, effective February 12, 2007, the date that the RO determined the Veteran filed his claim.

Under the general rule for service connection claims, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was February 12, 2007.  But the Board has determined the date of claim is November 4, 2005.  A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for service connection for residuals of shrapnel wound injuries.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. at 198.  Additionally, although the injury was not objectively demonstrated until the July 20, 2007 VA examination, the Veteran has provided competent testimony that his injury excited at the time he filed his initial claim.  Moreover, the Veteran sustained shrapnel wounds to the right side of his body, including his right shoulder while in Vietnam.  Although the Veteran did not mention any specific right shoulder problems at the time of his initial VA examination in May 2006, it cannot be reasonably disputed that he had retained metallic fragments in the right shoulder involving MG IV at the time of that examination and the time of his initial claim.  The Board thus finds the date of entitlement is November 4, 2005.  Accordingly, an effective date of November 4, 2005 is warranted.  

Effective date for right elbow scar

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).  

An exception to the general rule for increased rating claims applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

On November 4, 2005, the Veteran filed a claim for residuals of shrapnel wound injuries.  In a May 2006 VA examination, the Veteran reported that he had retained shrapnel in his body but was not specific as to its location.  He denied pain in any of the scars except for the right buttocks, and there was no evidence of skin ulcers, sloughing or keloid formation.  There was a 2.5 cm by .5 cm scar on the right elbow above the medial epicondyle.  The scar was not tender, mobile or superficial and there was no loss of subcutaneous tissue.  There was a tender mobile mass approximately one centimeter above the right medial epicondyle between the superficial scar and the bony landmark.  X-ray studies of the right elbow revealed a metallic foreign body with the focal dystrophic calcification in the soft tissues of the medial distal arm with minor reactive changes at the medial condyle.  The diagnoses included retained shrapnel right elbow causing paresthesias along the distribution of the ulnar nerve secondary to shrapnel wounds in service.  

By rating action in June 2006, the RO granted service connection for paresthesias due to shrapnel wound to the right elbow, and scars of the right calf, right elbow, right shoulder and scalp due to shrapnel wounds.  The two disabilities were assigned noncompensable evaluations, effective from November 4, 2005, the date of receipt of the Veteran's original claim.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the ratings or effective dates assigned.  

In a letter received in February 2007, the Veteran requested service connection for residuals of shrapnel wound to the right shoulder, and was scheduled for a VA examination in July 2007.  The Veteran did not mention the right elbow.

On examination in July 2007, the Veteran reported that there had not been any significant changes in his service-connected disabilities since his last examination.  Other than some tenderness to palpation of the right medial epicondyle scar, the clinical findings for the right elbow scar were unchanged from the prior VA examination.  X-ray studies were unchanged from the previous study.  By rating action in July 2007, the RO, on its own initiative, assigned a separate 10 percent evaluation for scar residuals of the right elbow, effective from July 20, 2007, the date of the VA examination.  The Veteran disagreed with the effective date assigned and argued that it should be made effective from the date of his original claim.  

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim is July 20, 2007.  There was no formal claim for increase filed by the Veteran.  Rather, a July 20, 2007 VA examination determined showed an increase in the scar disability.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. at 198.  The date of entitlement is also July 20, 2007, the date the increase was demonstrated.  Prior to that date, the Veteran had denied any painful scar of the right elbow.  Thus, the proper effective date under the general rule is July 20, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Additionally, where new and material evidence is submitted prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Here, no new and material evidence was filed. 

Under the exception, an earlier effective date may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The evidence of record in the year prior to July 20, 2007 does not show a factually ascertainable increase in disability.  The medical and lay evidence of record for that time period does not demonstrate any right elbow complaints, treatment, or diagnoses.  Accordingly, the exception does not provide for an earlier effective date.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for PTSD is denied.  

Entitlement to an effective date of November 4, 2005, for residuals of shrapnel wound to the right shoulder, involving MG IV is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

An effective date earlier than July 20, 2007, for the assignment of a separate 10 percent evaluation for scar residuals of shrapnel wound to the right elbow, is denied.  

REMAND

Concerning the claim of service connection for hypertension, the Board finds that additional development must be undertaken.  

VA did not provide the Veteran with a medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  In the case, the Veteran contends that his hypertension was due to or otherwise aggravated by his service-connected PTSD and/or Agent Orange exposure.  Although the Veteran did not submit medical evidence to support his assertion, the evidence of record shows that he has been diagnosed with hypertension and is service-connected for PTSD and served in Vietnam.  Therefore, he has presented at least a plausible claim, triggering VA's duty to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4)(C).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:  

1.  With appropriate assistance from the Veteran, the AMC should obtain medical records from all healthcare providers who have treated him for his hypertension since his discharge from service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA cardiovascular examination to determine, if feasible, the etiology of his hypertension and, specifically whether his hypertension was due to or aggravated by the service-connected PTSD, or due to Agent Orange exposure.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is proximately due to, the result of, or aggravated by the service-connected PTSD or to active service, to include Agent Orange exposure.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


